United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Louisville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1777
Issued: February 7, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 22, 2012 appellant filed a timely appeal from a June 26, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP) finding that he did not establish a
recurrence of disability and a July 26, 2012 nonmerit decision denying his request for
reconsideration. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case and over the
July 26, 2012 nonmerit decision.
ISSUES
The issues are: (1) whether appellant sustained a recurrence of disability beginning
July 12, 2011 causally related to his March 26, 1996 employment injury; and (2) whether OWCP
properly denied his request for reconsideration under 5 U.S.C. § 8128.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In a decision dated September 15, 2010,
the Board set aside July 14 and August 31, 2009 decisions finding that appellant had not
established a recurrence of disability beginning April 11, 2009 due to his March 26, 1996
employment injury.2 It determined that the medical evidence was sufficient to warrant further
development regarding whether he sustained a recurrence of disability as a result of his accepted
employment injury and authorized surgeries. The facts and the circumstances set forth in the
prior decision are hereby incorporated by reference.
On February 28, 2011 OWCP accepted that appellant sustained a recurrence of disability
from April 1 to July 14, 2009.3
On September 22, 2011 appellant filed a claim for compensation from July 12 to
September 16, 2011. In an emergency room report dated July 12, 2011, a physician diagnosed
acute or chronic low back pain.4
In a report dated September 9, 2011, Dr. Kimber D’Antoni, a Board-certified internist,
related that he treated appellant for “a severe exacerbation of his chronic work[-]related back
pain” on July 18, 2011. He stated, “At that time the claimant’s level of pain was such that his
usual pain medications were not working. Dr. D’Antoni was hospitalized July 29 to August 2,
2011 for pain control.” He related that appellant could resume his usual full-time modified
employment after one week of part-time work.
By decision dated November 8, 2011, OWCP found that appellant had not established a
recurrence of disability beginning July 12, 2011 due to his March 26, 1996 employment injury.
It found that he had not submitted sufficient medical evidence to show a change in his injuryrelated condition.
On December 5, 2011 appellant requested a telephone hearing. In a letter dated
December 22, 2011, Dr. D’Antoni related that he treated appellant on July 19, 2011 “for
exacerbation of his long[-]standing work[-]related low back pain for which he has undergone 12
surgeries.” He noted that appellant was admitted to the hospital from July 30 to August 2, 2011
for “management of the work[-]related back pain.” Dr. D’Antoni submitted the reports from
appellant’s July 30, 2011 hospitalization.

2

Docket No. 10-457 (issued September 15, 2010). OWCP accepted that on March 26, 1996 appellant, then a 45year-old custodian, sustained lumbar strain and a herniated disc in the performance of duty. Appellant underwent a
decompression hemilaminectomy in June 1996, a repeat laminectomy in August 1996 and a lumbar fusion at L4-5 in
February 2003.
3

In a decision dated November 3, 2011, OWCP found that appellant had not established an employment-related
recurrence of disability beginning April 2009. By decision dated February 28, 2011, it vacated the November 3,
2011 decision and accepted the recurrence of disability.
4

The name of the physician is not legible.

2

A hearing was held on April 18, 2012. Appellant related that he had undergone 12
surgeries on his back, excluding epidural injections, as a result of his employment injury.
In a report dated May 1, 2012, Dr. D’Antoni related that appellant was unable to work
beginning July 19, 2011 due to an increase in his pain medication such that he could not drive or
make decisions. He admitted appellant to the hospital from July 29 to August 2, 2011.
Dr. D’Antoni asserted that he was disabled from July 12 to September 9, 2011, the date he
returned to work, due to “severe pain exacerbation of his workers’ comp[ensation] back
condition, pain medication, adjustments and hospitalization all related to the exacerbation of pain
related to his workers’ comp[ensation] back condition.” He advised that appellant’s condition fit
the definition of a recurrence of disability and noted that it “was truly an exacerbation of his old
work[-]related back condition without provocation” Dr. D’Antoni concluded, “Therefore it is
requested that you once again consider [appellant] for compensation for his time for July 12,
2011 through September 9, 2011 as totally and completely related to a spontaneous exacerbation
of his work[-]related back condition and that he was medically unable to work during this period
either due to pain, medication adjustments or hospitalization.”
By decision dated June 26, 2012, OWCP’s hearing representative affirmed the
November 8, 2011 decision. She found that appellant had not submitted sufficient medical
evidence to show that he was unable to perform his work duties from July 12 to
September 9, 2011.
On July 13, 2012 appellant requested reconsideration. He submitted a report dated
July 12, 2012 from Dr. Steven H. Smoger, a Board-certifed internist, who attributed appellant’s
chronic low back pain to “failed back syndrome related to numerous spinal surgeries.”
By decision dated July 26, 2012, OWCP denied appellant’s request for reconsideration
after finding that the evidence submitted was irrelevant and insufficient to warrant reopening his
case for further merit review.
On appeal, appellant argues that OWCP should have accepted the opinion of
Dr. D’Antoni that he was disabled from work and notes that proceedings are not adversarial in
nature.
LEGAL PRECEDENT -- ISSUE 1
Where an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.5

5

Richard A. Neidert, 57 ECAB 474 (2006); Jackie D. West, 54 ECAB 158 (2002); Terry R. Hedman, 38 ECAB
222 (1986).

3

OWCP regulations provide that a recurrence of disability means an inability to work after
an employee has returned to work, caused by a spontaneous change in a medical condition which
had resulted from a previous injury or illness without an intervening injury or new exposure to
the work environment that caused the illness.6 This term also means an inability to work that
takes place when a light-duty assignment made specifically to accommodate an employee’s
physical limitations due to his or her work-related injury or illness is withdrawn, (except when
such withdrawal occurs for reasons of misconduct, nonperformance of job duties or a reductionin-force) or when the physical requirements of such an assignment are altered so that they exceed
his or her established physical limitations.7
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility to see that justice is done.8 The nonadversarial policy of proceedings under
FECA is reflected in OWCP’s regulations at section 10.121.9
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained lumbar strain and a herniated disc as a result of
a March 26, 1996 work injury. Appellant underwent multiple back surgeries, including
hemilaminectomies in June and August 2006, an L4-5 lumbar decompression and fusion in
February 2003 and a stimulator implant in December 2007. He resumed modified employment
on October 1, 2001 after intermittent periods of disability. OWCP accepted that appellant
sustained a recurrence of disability from April 1 to July 14, 2009. On September 22, 2011
appellant requested compensation for disability from July 12 to September 16, 2011.
Appellant has not alleged a change in the nature and extent of his light-duty job
requirements. Instead, he attributed his recurrence of disability to a change in the nature and
extent of his employment-related conditions. Appellant must provide medical evidence to
establish that he was disabled due to a worsening of his accepted work-related conditions.10
On September 9, 2011 Dr. D’Antoni found that appellant sustained a “severe
exacerbation” of his employment-related back pain beginning July 18, 2011. He asserted that
medication was not controlling the pain. Appellant was hospitalized from July 29 to August 2,
2011 to manage the pain.
On December 22, 2011 Dr. D’Antoni indicated that he evaluated appellant on July 19,
2011 for an exacerbation of his employment-related back pain. He noted that appellant had
undergone 12 surgeries on his back. In a report dated May 1, 2012, Dr. D’Antoni related that he
6

20 C.F.R. § 10.5(x).

7

Id.

8

Jimmy A. Hammons, 51 ECAB 219 (1999).

9

20 C.F.R. § 10.121.

10

See Jackie D. West, supra note 5.

4

took appellant off work beginning July 19, 2011 because he had increased his pain medication
such that he should not drive or make any decisions. He discussed appellant’s hospitalization
from July 29 to August 2, 2011. Dr. D’Antoni opined that he was disabled from July 12 through
September 9, 2011 as a result of an exacerbation of his work-related back condition and the
resulting need for pain medication and hospitalization. He concluded that appellant’s disability
from July 12 through September 9, 2011 was a “spontaneous exacerbation of his work[-]related
back condition” and asserted that he was “medically unable to work during this period either due
to pain, medication adjustments or hospitalization.”
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility in the development of the evidence to see that justice is done.11 The Board
has reviewed Dr. D’Antoni’s reports and notes that he provided a clear opinion that appellant
was disabled from work from July 12 through September 9, 2011 due to an exacerbation of his
employment-related back condition. Dr. D’Antoni’s opinion is supportive and unequivocal. He
asserted that appellant was disabled from an exacerbation of work-related back pain that required
an adjustment in medication and hospitalization. Dr. D’Antoni does not, however, provide
rationale explaining the exact nature of appellant’s condition or how it worsened such that he
was disabled due to pain. Consequently, while the medical reports from him are insufficiently
rationalized to meet his burden of proof to establish that appellant sustained a recurrence of
disability, they raise an undisputed inference of causal relationship sufficient to require further
development by OWCP.12 Accordingly, the Board will remand the case to OWCP. On remand,
it should further develop the medical record to determine whether appellant sustained an
employment-related recurrence of disability from July 12 through September 9, 2011. Following
this and such further development as OWCP deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.13

11

A.A., 59 ECAB 726 (2008); Phillip L. Barnes, 55 ECAB 426 (2004).

12

Id.

13

In view of the Board’s disposition of the merits, the issue of whether OWCP properly denied appellant’s
request for reconsideration under section 8128 is moot.

5

ORDER
IT IS HEREBY ORDERED THAT the July 26 and June 26, 2012 decisions of the
Office of Workers’ Compensation Programs are set aside and the case is remanded for further
proceedings consistent with this opinion of the Board.
Issued: February 7, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

